Title: From James Madison to Samuel Brown, 4 August 1806
From: Madison, James
To: Brown, Samuel



Sir.
Department of State. August 4th. 1806.

Having instructed Mr. Cathcart to charter a Vessel to carry the Tunisian Ambassador to Tunis, with his effects and various articles intended for the Regency, I beg the favor of your assistance to him should he need it, and that you will furnish him with as much cash or credit as he may need for the purpose, which shall be reimbursed whenever you may request it.  
I am &c. 

James Madison.

